Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY HOLDER FOR A VEHICLE

Examiner: Adam Arciero	SN: 15/849,280	Art Unit: 1727          May 17, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.  Claims 1-2, 7-19 and 21 are currently pending.  Claims 1, 7- 9, 14 and 21 have been amended.  Claims 3-6 have been canceled.  Claims 19 and 21 remain withdrawn from consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sandwich-like" in claim 13 is a relative term which renders the claim indefinite.  The term "sandwich-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what structures fall within the claimed language and what structures do not.  The Examiner will construe the claim to read without the word “like”.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Rawlinson et al. and Whitacre et al. on claims 1-9, 11-13, 15 and 17 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Rawlinson et al., Whitacre et al. and Hiroshi et al. on claim 14 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Rawlinson et al., Whitacre et al. and Shimoda et al. on claim 16 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Rawlinson et al., Whitacre et al. and Wegner on claim 18 is withdrawn because Applicant has amended the independent claim.

Claims 1-2, 7-8, 11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0303537 A1) in view of Kohlberger et al. (US 2012/0224326 A1) and Srinivassan et al. (US 2015/0144314 A1).
As to Claims 1-2, 7-8, 13 and 17, Jung et al. discloses a battery holder comprising receptacles for juxtaposed battery modules M1,M2; and a profile wall 300 that is integrally formed with itself as a single piece structure and defines the modules by forming a base wall and comprises a heat exchanger formed of a plurality of fluid-carrying hollow channels/chambers that extend along the modules at a distance from each other and are connected in series with each other by lateral hollow channel openings (inlet and outlet) 301,302 (Fig. 4, Fig. 7 and Abstract).  It is further noted that the term “extrusion” in claim 1 is a product-by-process limitation that does not limit the structure of the claimed profile wall.  The courts have held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 
However, Kohlberger et al. teaches of a battery holder comprising a support housing wall 106 that separates adjacent battery modules 104 and forms receiving spaces for the battery modules (Fig. 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify he battery holder of Jung et al. to comprise the claimed walls because Kohlberger et al. teaches that adjacent battery modules can be supported into a battery system for use in a vehicle (paragraphs [0012] and [0019]).
In addition, Srinivassan et al. teaches of a fluid-carrying connection 68 is formed by a pipe coupling that comprises two plug-in fittings to connect the hollow channel openings 88,92 in a fluid-tight manner (Fig. 2-4 and paragraph [0057]).  The fluid-carrying connection comprises a central distributor 104 having a central feeder 112 and central discharge 116 that are each connected in a parallel manner with the opposing ends of the hollow channels (Fig. 2-4 for the limitations of claim 7).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery holder of modified Jung et al. to comprise the claimed fluid-carrying connection because Srinivassan et al. teaches that leakage is inhibited (paragraph [0057]).
.

Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0303537 A1) in view of Kohlberger et al. (US 2012/0224326 A1) and Srinivassan et al. (US 2015/0144314 A1) as applied to claims 1-2, 7-8, 11, 13 and 17 above and in further view of Itsuki et al. (US 2011/0206967 A1).
As to Claims 9-10, modified Jung does not specifically disclose an integral meandering pipe that extends through the channels and supported by a pipe support.
However, Itsuki et al. teaches of a profile wall 30 comprising a heat exchanger having a meandering pipe 33 extending through channels of the profile wall and wherein the pipes are supported by the surface which they contact (pipe support) (Fig. 2-3).  The courts have held “that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.”  See MPEP 2144.04, V, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the channels of modified Jung to comprise a meandering pipe supported within the channels because Itsuki teaches that a battery cooling/heating structure can be miniaturized and a battery can be cooled efficiently (Abstract).
As to Claim 12, modified Jung does not specially teach wherein the hollow channels have a circular cross-section.  It is further noted that the term “extruded” in claim 12 is a product-by-process limitation that does not limit the structure of the claim.  The courts have held that "even though product-by-process claims are limited by and 
However, Itsuki et al. teaches wherein the cooling channels can be a rectangular or circular shape (paragraph [0140]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the channels of modified Jung to be circular in cross-section because Itsuki et al. teaches that a battery cooling/heating structure can be miniaturized and a battery can be cooled efficiently (Abstract).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0303537 A1) in view of Kohlberger et al. (US 2012/0224326 A1) and Srinivassan et al. (US 2015/0144314 A1) as applied to claims 1-2, 7-8, 11, 13 and 17 above and in further view of Hiroshi et al. (JP 08058617 A; as found in IDS dated February 22, 2019).
As to Claim 14, modified Jung does not specifically disclose the bent portions of claim 14.
However, Hiroshi et al. teaches of bent portions 8 formed adjacent to the hollow portions (Fig. 20).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery holder of modified Jung to comprise the claimed bent portions adjacent the hollow portions because Hiroshi et al. teaches that a .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0303537 A1) in view of Kohlberger et al. (US 2012/0224326 A1) and Srinivassan et al. (US 2015/0144314 A1) as applied to claims 1-2, 7-8, 11, 13 and 17 above and in further view of Rawlinson (US 2015/0171486 A1).
As to Claim 15, modified Jung does not specifically disclose wherein the heat exchanger is a vaporizer.
However, Rawlinson teaches wherein the heat exchanger is a vaporizer (paragraph [0032]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the heat exchanger of modified Jung to comprise a vaporizer because Rawlinson teaches that an efficient cooling system for batteries is provided (paragraph [0032]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0303537 A1) in view of Kohlberger et al. (US 2012/0224326 A1) and Srinivassan et al. (US 2015/0144314 A1) as applied to claims 1-2, 7-8, 11, 13 and 17 above and in further view of Shimoda et al. (US 2016/0254515 A1).
As to Claim 16, modified Jung does not specifically disclose the use of a separating web to separate adjacent battery modules.
However, Shimoda et al. teaches of using synthetic insulating resin (separator web) to separate adjacent battery cells (paragraph [0054]).  At the time of the invention, .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0303537 A1) in view of Kohlberger et al. (US 2012/0224326 A1) and Srinivassan et al. (US 2015/0144314 A1) as applied to claims 1-2, 7-8, 11, 13 and 17 above and in further view of Wegner (US 2006/0078789 A1).
As to Claim 18, modified Jung does not specifically disclose wherein the hollow channels comprise elastically deformable vertical walls.
However, Wegner teaches of cooling channels for batteries that are elastically deformable (paragraph [0022]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to form the cooling channels of modified Jung to be elastically deformable (including vertical walls) because Wegner teaches that a cooling device can be formed with a battery module (Abstract).  The courts have held that the use of a known technique to improve a similar device in the same way would have been obvious to one of ordinary skill in the art at the time of the invention.  See KSR, MPEP 2143, I, C.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Claim 1 is not a product-by-process claim (claim 1)

In response to Applicant’s arguments, please consider the following comments:
a) The term “extrusion” in claim 1 is a product-by-process limitation that does not limit the structure of the claimed profile wall but rather recites the process for which the profile wall is formed.  The original disclosure further refers to a profile wall being formed by an extrusion profile and therefore does not add any additional structure to the claimed profile wall.  Furthermore the prior art teaches of a profile wall that is formed as a single piece, as discussed about in the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM A ARCIERO/           Examiner, Art Unit 1727